Exhibit 10.6

UNITIL CORPORATION DEFERRED COMPENSATION PLAN

WHEREAS, Unitil Corporation desires to establish an unfunded plan maintained for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees within the meaning of sections 201(2), 301(a)(3)
and 401(a)(1) of the Employee Retirement Income Security Act of 1974 as amended,
and the regulations thereunder;

NOW, THEREFORE, effective January 1, 2019, the Unitil Corporation Deferred
Compensation Plan is hereby established as follows:

SECTION 1. PURPOSE OF PLAN

The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and shall be interpreted
and administered in a manner consistent therewith. The provisions of the Plan
are intended to comply with requirements of Code section 409A in form and
operation and shall be interpreted in a manner consistent with such Code section
and regulations promulgated pursuant thereto.

SECTION 2. DEFINITIONS

 

2.1

“Administrator” means the Board or the committee or subcommittee appointed
pursuant to Section 16.1.

 

2.2

“Beneficiary” means the person or entity determined to be a Participant’s
beneficiary pursuant to Section 14.

 

2.3

“Board” means the board of directors of Unitil Corporation.

 

2.4

“Change in Control” shall mean the occurrence of any of the following:

  (a)

Unitil Corporation receives a report on Schedule 13D filed with the Securities
and Exchange Commission pursuant to Section 13(d) of the Securities Exchange Act
of 1934, as amended (hereinafter referred to as the “Exchange Act”), disclosing
that any person, group, corporation or other entity is the beneficial owner,
directly or indirectly, of twenty-five (25%) percent or more of the outstanding
common stock of Unitil Corporation;

 

  (b)

any person (as such term is defined in Section 13(d) of the Exchange Act),
group, corporation or other entity other than Unitil Corporation or a
wholly-owned subsidiary of Unitil Corporation, purchases shares pursuant to a
tender offer or exchange offer to acquire any common stock of Unitil Corporation
(or securities convertible into common stock) for cash, securities or any other
consideration,

 

1



--------------------------------------------------------------------------------

 

provided that after consummation of the offer, the person, group, corporation or
other entity in question is the beneficial owner (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of twenty-five (25%)
percent or more of the outstanding common stock of Unitil Corporation
(calculated as provided in paragraph (d) of Rule 13d-3 under the Exchange Act in
the case of rights to acquire common stock);

 

  (c)

the stockholders of Unitil Corporation approve (i) any consolidation or merger
of Unitil Corporation in which Unitil Corporation is not the continuing or
surviving corporation or pursuant to which shares of common stock of Unitil
Corporation would be converted into cash, securities or other property (except
where Unitil Corporation shareholders before such transaction will be the owners
of more than seventy-five (75%) percent of all classes of voting stock of the
surviving entity), or (ii) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of Unitil Corporation; or

 

  (d)

there shall have been a change in a majority of the members of the Board of
Directors within a twenty-five (25) month period unless the election or
nomination for election by the Unitil Corporation stockholders of each new
director was approved by the vote of two-thirds of the directors then still in
office who were in office at the beginning of the twenty-five (25) month period.

Should the Change in Control by stockholder approval under Section 2.4(c) and if
the Board determines the approved transaction will not be completed and is
abandoned prior to any termination of the Participant’s employment, a Change in
Control shall no longer be in effect and the provisions of the Plan shall
continue in effect as if a Change in Control had not occurred.

 

2.5

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

2.6

“Company” means Unitil Corporation and any wholly-owned subsidiary of Unitil
Corporation and any successor company which may continue the Plan.

 

2.7

“Compensation” means the base salary paid to, and any cash incentive
compensation earned by, a Participant for the Plan Year.

 

2.8

“Disability” means a condition in which the Participant:

 

  (a)

is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which, in the opinion of
the Administrator, can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or

 

  (b)

is, by reason of any medically determinable physical or mental impairment which,
in the opinion of the Administrator, can be expected to result in death or can
be expected to last for a continuous period of not less than 12 months,
receiving

 

2



--------------------------------------------------------------------------------

 

income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company; or

 

  (c)

is determined to be totally disabled by the Social Security Administration.

 

2.9

“ERISA” means the Employee Retirement Income Security Act of 1974, all
amendments thereto and all federal regulations promulgated pursuant thereto.

 

2.10

“401(k) Plan” means the Unitil Corporation Tax Deferred Savings and Investment
Plan, as amended from time to time.

 

2.11

“Normal Retirement Age” means the earlier of (i) age sixty-five (65), or
(ii) age fifty-five (55) with fifteen (15) years of service. For this purpose, a
Participant shall be credited with a year of service for each Plan Year in which
he is credited with at least one thousand (1,000) hours of service.

 

2.12

“Participant” means an employee of the Company who is eligible to participate in
the Plan pursuant to Section 3.

 

2.13

“Plan” means the Unitil Deferred Compensation Plan, as set forth herein and as
amended from time to time.

 

2.14

“Plan Year” means the calendar year.

SECTION 3. ELIGIBLE EMPLOYEES

The Administrator shall determine which management employees and other employees
of the Company shall be eligible to participate in the Plan from time to time,
the eligibility waiting period and such other conditions as may be applicable
from time to time.

SECTION 4. ELECTION TO DEFER COMPENSATION

A Participant may elect to defer a specified percentage of his Compensation
(from one percent (1%) to eighty-five percent (85%)) for a Plan Year by filing
an election with the Administrator (pursuant to Section 5) on or prior to such
date that the Administrator may specify (but no later than the last day of the
preceding Plan Year). A separate election may be made with respect to any cash
incentive compensation to be earned for the Plan Year. Any election so made
shall not be binding for any following Plan Year, and accordingly, a new
election must be filed for any following Plan Year to effect any deferral for
such Plan Year on such date that the Administrator may specify (but no later
than the last day of the preceding Plan Year), provided, however, that, subject
to the provisions of section 409A of the Code, a Participant who first becomes
eligible to participate in the Plan after the beginning of a Plan Year shall be
entitled to make a deferral election (with respect to Compensation and/or any
cash incentive compensation to be earned

 

3



--------------------------------------------------------------------------------

after the date of the election) within thirty (30) days of becoming eligible.

In addition, each Participant may elect to establish one or more separate
“in-service withdrawal accounts”, to which shall be credited such portion of his
deferrals and any Company contributions made on his behalf under Section 7 as
the Participant may designate, and subject to the provisions of Section 11,
which shall be distributed as of a date selected by the Participant on the
election form used to make his deferral election for the applicable year.

Notwithstanding the foregoing, if a Participant receives a distribution under
the Plan as a result of an unforeseeable emergency pursuant to Section 12, or
receives a hardship distribution under the 401(k) Plan, the Participant’s
deferral election under the Plan shall be cancelled for the balance of the Plan
Year in which such distribution is received.

SECTION 5. MANNER OF ELECTION

Any election made by a Participant pursuant to the Plan shall be made in
accordance with rules and procedures and on such forms as may from time to time
be prescribed by the Administrator.

SECTION 6. ACCOUNTS

The Company shall establish and maintain on its books with respect to each
Participant a separate account which shall record (a) any Compensation deferred
by the Participant under the Plan pursuant to the Participant’s election,
(b) any Company contributions made on behalf of the Participant pursuant to
Section 7 below, and (c) the allocation of any hypothetical investment
experience.

If a Participant elects to establish one or more “in-service withdrawal
accounts” under Section 4, such accounts shall be established and maintained on
the Company’s books and shall record (a) any Compensation deferred by the
Participant under the Plan, and any Company contributions made on his behalf,
which the Participant has elected to be credited to the applicable account, and
(b) the allocation of any hypothetical investment experience relating thereto.
There shall also be established for each Participant a separate “retirement
account” which shall record (a) any Compensation deferred by the Participant,
and any Company contributions made on his behalf, under the Plan which the
Participant has not elected to be credited to an “in-service withdrawal account”
and (b) the allocation of any hypothetical investment experience relating
thereto.

SECTION 7. COMPANY CONTRIBUTIONS

For any Plan Year, the Company may elect to credit to the account of each
Participant, or any Participant designated by the Board, an amount equal to a
specified percentage of such Participant’s Compensation, a flat dollar amount
and/or an amount equal to a specified percentage of any Compensation deferred
under Section 4. Any such credit shall be made

 

4



--------------------------------------------------------------------------------

entirely at the discretion of the Administrator and the amount of any such
credit may be different for different Participants.

SECTION 8. ADJUSTMENTS TO ACCOUNTS

Each Participant’s accounts shall be reduced by the amount of any distributions
to the Participant from the applicable account, by any federal, state and/or
local tax withholding and any social security withholding tax as may be required
by law, and by any applicable administrative expenses. Pursuant to procedures
established by the Administrator, each Participant’s accounts shall be adjusted
as of each business day the New York Stock Exchange is open to reflect the
earnings or losses of any hypothetical investment media as may be designated by
the Administrator and, if applicable, elected by the Participant.

SECTION 9. INVESTMENT OF ACCOUNTS

For purposes of determining the amount of earnings and appreciation and losses
and depreciation to be credited to a Participant’s accounts, each Participant’s
accounts shall be deemed invested in the investment options (designated by the
Administrator as available under the Plan) as the Participant may elect, from
time to time, in accordance with such rules and procedures as the Administrator
may establish, provided, however, that no provision of the Plan shall require
the Company to actually invest any amounts in any fund or in any other
investment vehicle.

SECTION 10. VESTED STATUS

Subject to the provisions of Section 21, each Participant shall have a
nonforfeitable (vested) right to the fair market value of the Participant’s
accounts.

SECTION 11. TIME AND MANNER OF DISTRIBUTION

Distribution of a Participant’s “retirement account” (within the meaning of
Section 6) shall be made or commence on or around July 1 following the close of
the Plan Year in which the Participant “separates from service” with the Company
(within the meaning of section 409A of the Code), provided, however, that
payment may be delayed under any of the circumstances permitted under said
section 409A, and, provided, further, that, if any amounts credited to a
Participant’s accounts become subject to tax under section 409A of the Code,
such amounts shall be immediately distributed to the Participant.

Each Participant shall elect, on the election form used to make his deferral
election for the year, either of the following modes of distribution for his
retirement account:

 

  (a)

a single lump sum payment; or

 

5



--------------------------------------------------------------------------------

  (b)

annual installments over a period of up to fifteen (15) years, the amount of
each installment to equal the balance of the Participant’s retirement account
immediately prior to the installment divided by the number of installments
remaining to be paid. The first installment shall be made on or around July 1
following the close of the Plan Year in which the Participant separates from
service with the Company, with each subsequent installment being made on the
first day of the calendar month coinciding with or following the one (1) year
anniversary of the prior payment.

A Participant may subsequently elect to change the mode of distribution of his
retirement account, or to delay the date on which distribution of the
Participant’s retirement account is to be made or commence, subject to the
following conditions: (i) any such election may not take effect until twelve
(12) months after the date on which the election is made; (ii) payment with
respect to such election must be deferred for a period of at least five
(5) years from the date on which payment would otherwise have been made or
commence; and (iii) if the subsequent election relates to a payment that was
scheduled to be made on a specified date, the subsequent election must be made
at least twelve (12) months prior to the date the first amount was scheduled to
be paid.

Any “in-service” withdrawal account established for a Participant under
Section 6 shall be distributed in a lump-sum cash payment, as of the dates
previously designated by the Participant, provided, however, that a Participant
may subsequently elect to delay the date on which distribution of an in-service
withdrawal account is to be made, subject to the following conditions: (i) the
subsequent election must be made at least twelve (12) months prior to the date
the in-service withdrawal account was scheduled to be paid, and (ii) payment
must be deferred for a period of at least five (5) years from the date on which
payment was initially to have been made, and provided, further, that if a
Participant separates from service prior to the scheduled payment date of any
in-service withdrawal accounts, such accounts shall be distributed to the
Participant at the same time and in the same manner as the Participant’s
retirement account.

Notwithstanding the foregoing, each Participant may elect, on the election form
used to make his initial deferral election, to have his accounts distributed, in
the form of a single sum payment, on or around July 1 following the close of the
Plan Year in which a Change in Control occurs.

Notwithstanding the foregoing provisions of this Section 11, except as otherwise
provided under section 409A of the Code, if a Participant fails to make a
distribution election, or if the total fair market value of a Participant’s
accounts does not exceed the amount in effect for the applicable year under Code
section 402(g)(1)(B) as of the date of the Participant’s separation from
service, the Participant’s accounts shall be distributed to the Participant in a
single lump-sum payment on or around July 1 following the Participant’s
separation from service.

Payment shall be treated as made upon the date specified under the Plan if
payment is made on such date or a later date within the same taxable year of the
Participant or, if later, by the 15th day of the third calendar month following
the date specified under the Plan, provided the Participant is not permitted,
directly or indirectly, to designate the taxable year of the payment.

 

6



--------------------------------------------------------------------------------

SECTION 12. DISTRIBUTION IN THE EVENT OF UNFORESEEABLE EMERGENCY

In the event of an “unforeseeable emergency” (within the meaning of section 409A
of the Code), a Participant may, by filing an election with the Administrator
(in such form and manner as may be prescribed by the Administrator), request to
receive a distribution from the Plan in an amount not to exceed the lesser of
(i) the fair market value of the Participant’s accounts or (ii) the amount
necessary to satisfy the unforeseeable emergency. Any such distribution request
shall be granted at the sole discretion of the Administrator, in accordance with
the rules and procedures established by the Administrator, and subject to the
provisions of section 409A of the Code.

SECTION 13. DEATH BENEFIT

In the event of the death of a Participant while in the employ of the Company,
the fair market value of the Participant’s accounts shall be distributed to the
Participant’s Beneficiary, in a single lump sum payment, on or around July 1
following the close of the Plan Year in which the Participant’s death occurs.

In the event a Participant dies after distribution has commenced under the Plan,
the balance of the Participant’s accounts, if any, shall be distributed to the
Participant’s Beneficiary, in a single lump sum payment, within ninety (90) days
following the Participant’s death.

Payment shall be treated as made upon the date specified under the Plan if
payment is made at such date or a later date within the same taxable year of the
Beneficiary or, if later, by the 15th day of the third calendar month following
the date specified under the Plan and if the Beneficiary is not permitted,
directly or indirectly, to designate the taxable year of the payment.

SECTION 14. BENEFICIARY DESIGNATION

A Participant may designate the person or persons to whom the Participant’s
accounts under the Plan shall be paid in the event of the Participant’s death,
by filing a designation of beneficiary form with the Administrator. If no
Beneficiary is designated, or no Beneficiary survives the Participant, payment
shall be made to the Participant’s surviving spouse, or if none, to the
Participant’s estate. If a Beneficiary survives the Participant, but dies before
the balance payable to the Beneficiary has been distributed, any remaining
balance shall be paid to the Beneficiary’s estate.

 

SECTION 15. DOMESTIC RELATIONS ORDERS

If a domestic relations order issued by any court of proper authority directs
assignment of all or any portion of a Participant’s accounts to the
Participant’s spouse or former spouse as part of a divorce settlement, the
portion so assigned shall be distributed, in a lump-sum, to the spouse or former
spouse on or around July 1 following the close of the Plan Year in which the
order was received by the Administrator or, if later, following the close of the
Plan Year in which the order

 

7



--------------------------------------------------------------------------------

clearly specifies the amount to be assigned and any other terms necessary to
comply with such order and with the provisions of Code section 409A.

SECTION 16. PLAN ADMINISTRATION

16.1 Administration. The Plan shall be administered by the Board or, in the
discretion of the Board, a committee or subcommittee of the Board (the
“Committee”), appointed by the Board and composed of at least two members of the
Board. All references in the Plan to the Administrator shall be understood to
refer to the Committee or the Board, whoever shall administer the Plan.

Where the Committee serves as Administrator, in the event that a vacancy on the
Committee occurs on account of the resignation of a member or the removal of a
member by vote of the Board, a successor member shall be appointed by vote of
the Board. The Administrator shall select one of its members as Chairman and
shall hold meetings at such times and places as it may determine. A majority
shall constitute a quorum, and acts of the Administrator at which a quorum is
present, or acts reduced to or approved in writing by all its members, shall be
the valid acts of the Administrator.

The Administrator is authorized to interpret and construe any provision of the
Plan, to determine eligibility and benefits under the Plan, to prescribe, amend
and rescind rules and regulations relating to the Plan, to adopt such forms as
it may deem appropriate for the administration of the Plan, to provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Company and to make all other determinations necessary or advisable for
the administration of the Plan, but only to the extent not contrary to the
express provisions of the Plan or the provisions of section 409A of the Code and
the regulations and rulings promulgated thereunder. The Administrator shall be
responsible for the day-to-day administration of the Plan. Determinations,
interpretations or other actions made or taken by the Administrator under the
Plan shall be final and binding for all purposes and upon all persons.

The Company shall indemnify, hold harmless and defend the Administrator and/or
the Board (and its delegates) from any liability which the Administrator and/or
the Board (or it delegates) may incur in connection with the performance of its
duties in connection with the Plan, so long as the Administrator and/or the
Board (or such delegate) was acting in good faith and within what the
Administrator and/or the Board (or such delegate) reasonably understood to be
the scope of its duties.

16.2 Review Procedure.

 

  (a)

Pursuant to procedures established by the Administrator, claims for benefits
under the Plan made by a Participant or Beneficiary (the “claimant”) must be
submitted in writing to the Administrator.

If a claim is denied in whole or in part, the Administrator shall notify the
claimant within ninety (90) days (or forty-five (45) days if the claim relates
to a

 

8



--------------------------------------------------------------------------------

determination of Disability) after receipt of the claim (or within one hundred
eighty (180) days (or seventy-five (75) days for a Disability claim), if special
circumstances require an extension of time for processing the claim, and
provided written notice indicating the special circumstances and the date by
which a final decision is expected to be rendered is given to the claimant
within the initial ninety (90) day period, or forty-five (45) day period, as the
case may be). If notification is not given in such period, the claim shall be
considered denied as of the last day of such period and the claimant may request
a review of the claim.

The notice of the denial of the claim shall be written in a manner calculated to
be understood by the claimant and shall set forth the following:

 

  (i)

the specific reason or reasons for the denial of the claim;

 

  (ii)

the specific references to the pertinent Plan provisions on which the denial is
based;

 

  (iii)

a description of any additional material or information necessary to perfect the
claim, and an explanation of why such material or information is necessary; and

 

  (iv)

a statement that any appeal of the denial must be made by giving to the
Administrator, within sixty (60) days (or one hundred eighty (180) days in the
case of a Disability claim) after receipt of the denial of the claim, written
notice of such appeal, such notice to include a full description of the
pertinent issues and basis of the claim.

With respect to any denial of a Disability claim, the denial shall include an
explanation of the basis for disagreeing with, or not following, (A) the views,
presented by the claimant, of health care professionals treating the claimant
and/or vocational professionals who evaluated the claimant; (B) the views,
obtained on behalf of the Plan in connection with the claim, of medical or
vocational experts (whether or not the advice was relied upon in denying the
claim); (C) a determination made by the Social Security Administration,
presented by the claimant, if applicable. In addition, the denial shall set
forth internal rules, guidelines, protocols, standards, or similar criteria
relied upon in denying the claim; or alternatively, include a statement that
such internal rules, guidelines, protocols, standards or other similar criteria
do not exist.

 

  (b)

Upon denial of a claim in whole or part, the claimant (or his duly authorized
representative) shall have the right to submit a written request to the
Administrator for a full and fair review of the denied claim, to be permitted to
review documents pertinent to the denial, and to submit issues and comments in
writing. Any appeal of the denial must be given to the Administrator within the
period of time prescribed under (a)(iv) above. If the claimant (or his duly
authorized representative) fails to appeal the denial to the Administrator
within

 

9



--------------------------------------------------------------------------------

 

the prescribed time, the Administrator’s adverse determination shall be final,
binding and conclusive.

With respect to any Disability claim, prior to denying the claim upon appeal,
the Administrator shall provide the claimant, free of charge, with any new or
additional evidence considered, relied upon, or generated in connection with the
claim. Such evidence shall be provided as soon as possible and sufficiently in
advance of the date on which the notice of adverse benefit determination on
review is required to be provided in order to give the claimant an opportunity
to respond prior to that date, and if the denial is based on new or additional
rationale, the Administrator shall provide the claimant with such rationale,
free of charge and as soon as possible and sufficiently in advance of the date
on which the notice of adverse benefit determination on review is required to be
provided in order to give the claimant an opportunity to respond prior to that
date.

The Administrator may hold a hearing or otherwise ascertain such facts as it
deems necessary and shall render a decision which shall be binding upon both
parties. The Administrator shall advise the claimant of the results of the
review within sixty (60) days (or forty-five (45) days in the case of a
Disability claim) after receipt of the written request for the review, unless
special circumstances require an extension of time for processing, in which case
a decision shall be rendered as soon as possible, but not later than one hundred
twenty (120) days (or ninety (90) days in the case of a Disability claim) after
receipt of the request for review. If such extension of time is required,
written notice of the extension shall be furnished to the claimant prior to the
commencement of the extension. The decision of the review shall be written in a
manner calculated to be understood by the claimant and shall include specific
reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based. The decision of the Administrator
shall be final, binding and conclusive.

SECTION 17. FUNDING

17.1 Plan Unfunded. The Plan is unfunded for tax purposes and for purposes of
Title I of ERISA. Accordingly, the obligation of the Company to make payments
under the Plan constitutes solely an unsecured (but legally enforceable) promise
of the Company to make such payments, and no person, including any Participant
or Beneficiary shall have any lien, prior claim or other security interest in
any property of the Company as a result of the Plan. Any amounts payable under
the Plan shall be paid out of the general assets of the Company and each
Participant and Beneficiary shall be deemed to be no more than a general
unsecured creditor of the Company.

17.2 Rabbi Trust. The Company may create a grantor trust to pay its obligations
hereunder (a so-called rabbi trust), the assets of which shall be, for all
purposes, the assets of the Company. In the event the trustee of such trust is
unable or unwilling to make payments directly to Participants and Beneficiaries
and such trustee remits payments to the Company for delivery to

 

10



--------------------------------------------------------------------------------

Participants and Beneficiaries, the Company shall promptly remit such amount,
less applicable income and other taxes required to be withheld, to the
Participant or Beneficiary.

SECTION 18. AMENDMENT

The Company, by resolution of the Board, shall have the right to amend, suspend
or terminate the Plan at any time subject to the provisions of section 409A of
the Code; provided, however, that no such action shall, without the
Participant’s consent, impair the Participant’s right with respect to any
existing account under the Plan. The termination of the Plan, with respect to
some or all of the Participants, and any resulting distribution of the account
balances of such affected Participants, shall be made in accordance with the
provisions of section 409A of the Code and shall not constitute the impairment
of such Participant’s rights hereunder.

SECTION 19. TERMINATION OF THE PLAN

The Company, by resolution of the Board, and subject to the provisions of
Section 409A of the Code, may elect to terminate and liquidate the Plan within
the thirty (30) days preceding or the twelve (12) months following a Change in
Control, provided all agreements, methods, programs and other arrangements
sponsored by the Company immediately after the time of the Change in Control
with respect to which deferrals of Compensation are treated as having been
deferred under a single plan under section 409A of the Code are terminated and
liquidated with respect to each Participant that experienced the Change in
Control, so that under the terms of the termination and liquidation, all such
Participants are required to receive their vested accounts under the terminated
agreements, methods, programs and other arrangements within twelve (12) months
of the date the Company irrevocably takes all necessary action to terminate and
liquidate the agreements, methods, programs and other arrangements.

The Company, by resolution of the Board, and subject to the provisions of
section 409A of the Code, may elect to terminate and liquidate the Plan,
provided that: (i) the termination and liquidation does not occur proximate to a
downturn in the financial health of the Company; (ii) the Company terminates and
liquidates all agreements, methods, programs, and other arrangements sponsored
by the Company that would be aggregated with any terminated and liquidated
agreements, methods, programs, and other arrangements under section 409A of the
Code, if the same employee had deferrals of compensation under all of the
agreements, methods, programs and other arrangements that are terminated and
liquidated; (iii) no payments in liquidation of the Plan are made within twelve
(12) months of the date the Company takes all necessary action to irrevocably
terminate and liquidate the Plan other than payments that would be payable under
the terms of the Plan if the action to terminate and liquidate the Plan had not
occurred; (iv) all payments are made within twenty-four (24) months of the date
the Company takes all necessary action to irrevocably terminate and liquidate
the Plan; and (v) the Company does not adopt a new plan that would be aggregated
with the terminated Plan under section 409A of the Code if the same employee
participated in both plans, at any time within three (3) years following the
date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan.

 

11



--------------------------------------------------------------------------------

SECTION 20. NO ASSIGNMENT

A Participant’s right to the amount credited to his account under the Plan shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of the
Participant or the Participant’s Beneficiary, except to the extent permitted in
accordance with Section 15 above.

SECTION 21. TERMINATION FOR CAUSE

Notwithstanding anything to the contrary herein contained, in the event a
Participant’s employment with the Company is terminated “for cause,” no benefits
(other than those attributable to the Participant’s deferrals under Section 4)
shall be due or payable under the Plan, and such Participant’s “retirement
account” (within the meaning of Section 6) (less such Participant’s interest
attributable to deferrals under Section 4) shall be forfeited. For this purpose,
termination “for cause” shall mean a termination resulting from (i) a conviction
of robbery, extortion, embezzlement, fraud, grand larceny, burglary, perjury,
income tax evasion, misapplication of Company funds, false statements in
violation of 18 U.S.C. Sec. 1001, and any other felony that is punishable by a
term of imprisonment of more than one year, or (ii) any breach of the
Participant’s duty of loyalty to the Company, any acts of omission in the
performance of his duties not in good faith or which involve intentional
misconduct or a knowing violation of law, or any transaction in the performance
of his duties from which the Participant derived an improper personal benefit.

SECTION 22. SUCCESSORS AND ASSIGNS

The provisions of the Plan shall be binding upon and inure to the benefit of the
Company, its successors and assigns, and the Participant, his Beneficiaries,
heirs, legal representatives and assigns.

SECTION 23. NO CONTRACT OF EMPLOYMENT

Nothing contained herein shall be construed as a contract of employment between
a Participant and the Company, or as a right of the Participant to continue in
employment with the Company, or as a limitation of the right of the Company to
discharge the Participant at any time, with or without cause.

SECTION 24. ENFORCEABILITY

If any term or condition of the Plan shall be invalid or unenforceable to any
extent or in any application, then the remainder of the Plan, and such term or
condition except to such extent or in such application, shall not be affected
thereby, and each and every term and condition of the Plan shall be valid and
enforced to the fullest extent and in the broadest application permitted by law.

 

12



--------------------------------------------------------------------------------

SECTION 25. CONSTRUCTION

Wherever appropriate, the use of the masculine gender shall be extended to
include the feminine and/or neuter, and the singular form of word extended to
include the plural, or vice versa.

SECTION 26. GOVERNING LAW

The Plan shall be interpreted in a manner consistent with Code section 409A and
the guidance issued thereunder by the Department of the Treasury and the
Internal Revenue Service and shall also be subject to and construed in
accordance with the provisions of ERISA, where applicable, and otherwise by the
laws of the Commonwealth of Massachusetts, without regard to the conflict of law
provisions of any jurisdiction.

 

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused the
Plan to be executed as of the 25th day of July, 2018.

 

UNITIL CORPORATION

By:

   

/s/ Mark H. Collin

 

Mark H. Collin, Authorized Officer

 

13